     Case 4:19-cv-00226 Document 391 Filed on 02/02/21 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                       IN THE UNITED STATES DISTRICT COURT                          February 02, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                           Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

DWIGHT RUSSELL, et al.,                        §
                                               §
                                               §
                      Plaintiffs,              §
                                               §
v.                                             §           CIVIL ACTION NO. H-19-226
                                               §
HARRIS COUNTY, TEXAS, et al.,                  §
                                               §
                      Defendants.              §

                                       MEMORANDUM

       The Felony Criminal District Court Judges who appealed this court’s Memorandum and

Opinion denying their motion to dismiss, (Docket Entry No. 326), have asked this court to vacate

that ruling, and the plaintiffs have moved to dismiss those Judges under Rule 41(a)(2), (Docket

Entry No. 370). The court has vacated its prior ruling and will grant the plaintiffs’ motion to

dismiss the Felony Criminal District Court Judges, with prejudice, when the Judges notify the

court that their appeal has been dismissed.

               SIGNED on February 2, 2021, at Houston, Texas.



                                                   ___________________________________
                                                               Lee H. Rosenthal
                                                        Chief United States District Judge
